UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4614


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TODD SHONTE TYSON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:10-cr-00069-D-1)


Submitted:   January 10, 2012             Decided:   January 23, 2012


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant       to    a     written    plea   agreement,        Todd    Shonte

Tyson pled guilty to conspiracy to distribute and possess with

intent to distribute fifty grams or more of cocaine base and 500

grams or more of cocaine, in violation of 21 U.S.C. § 841(a)

(2006).     He was sentenced to 216 months in prison.                         Tyson now

appeals.    We affirm.

            Tyson’s presentence investigation report (PSR) stated

that he was responsible for 3705.915 grams of crack cocaine,

239.525 grams of cocaine, and 27.59 grams of marijuana, for a

marijuana equivalency of 74,166.232 kilograms, resulting in a

base offense level of 38.               See U.S. Sentencing Guidelines Manual

§ 2D1.1(c)(1) (2009).            The level was reduced to 36 in accordance

with    USSG     2D1.1    &     cmt.    (n.10(D)(1)).         Tyson    disputed        the

accuracy    of    certain       information      in    the   PSR    related       to   drug

amounts.       His   probation         officer     stated    that     the    Government

should be prepared to offer evidence in support of the contested

amounts at sentencing.

            Rather       than    requiring       the   Government     to    offer      such

evidence,      however,       defense    counsel       conceded    that     information

Tyson    had     provided       the    Government      established     that       he   was

responsible for a marijuana equivalency of 30,000 kg. and that

the PSR reflected the correct base offense level.                          Thus, it was

unnecessary for the court to hear evidence on the drug amounts

                                            2
in question.       The court found that the PSR correctly set the

base offense level at 36.

              Tyson claims on appeal that counsel was ineffective

for failing to require the Government to offer proof as to the

disputed amounts.       He notes that his plea agreement provided,

pursuant to U.S. Sentencing Guidelines Manual § 1B1.8 (2009),

that:

      self-incriminating   information    provided   by  the
      Defendant pursuant to this Agreement shall not be used
      against the Defendant in determining the applicable
      advisory Guideline range, except as provided by
      § 1B1.8 and except as stated in this Agreement.

              Claims of ineffective assistance of counsel generally

are     not   cognizable   on   direct      appeal   unless   the   record

conclusively      establishes   counsel’s     “objectively    unreasonable

performance” and resulting prejudice.          United States v. Benton,

523 F.3d 424, 435 (4th Cir 2008).         Rather, to allow for adequate

development of the record, a defendant ordinarily should bring

his ineffective assistance claim, if at all, in a 28 U.S.C.A.

§ 2255 (West Supp. 2011) motion.         United States v. Baptiste, 596

F.3d 214, 216 n.1 (4th Cir. 2010).           Here, the record does not,

on its face, establish ineffective assistance.

              We accordingly affirm.     We dispense with oral argument

because the facts and legal contentions are adequately presented




                                    3
in the materials before the court and argument would not aid the

decisional process.



                                                        AFFIRMED




                               4